     Reset Form
              Case       2:19-cr-00595-CAS UNITED STATES
                                           Document      DISTRICT
                                                    34 Filed      COURTPage 1 of 2 Page ID #:149
                                                             08/04/20
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE SUMMARY
                                                                                                                            8/4/2020
                                                                                                                                 DD

        Case Number 19-00595(A)-CAS                                                   Defendant Number 1
        U.S.A. v. Edward Buck                                                         Year of Birth 1954
         ✔   Indictment                      Information                 Investigative agency (FBI, DEA, etc.) FBI / DEA

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."
OFFENSE/VENUE                                                                  PREVIOUSLY FILED COMPLAINT/CVB CITATION
a. Offense charged as a:                                                       A complaint/CVB citation was previously filed on: 9/18/19
                                                                               Case Number: 19-MJ-03937
     Class A Misdemeanor          Minor Offense        Petty Offense
                                                                               Assigned Judge:      DUTY
     Class B Misdemeanor          Class C Misdemeanor      ✔   Felony
                                                                               Charging: 21 U.S.C. 841(a)(1), (b)(1)(C)
b. Date of Offense January 2011 et seq.
                                                                               The complaint/CVB citation:
c. County in which first offense occurred
                                                                                    ✔ is still pending
Los Angeles                                                                               was dismissed on:
d. The crimes charged are alleged to have been committed in
   (CHECK ALL THAT APPLY):                                                     PREVIOUS COUNSEL
                                                                               Was defendant previously represented?             No   ✔   Yes
       ✔ Los Angeles                  Ventura
                                                                               IF YES, provide Name:       Christopher Darden, Esq.
             Orange                        Santa Barbara
                                                                                       Phone Number: 310-444-3099
             Riverside                     San Luis Obispo
                                                                               COMPLEX CASE
             San Bernardino                Other                               Are there 8 or more defendants in the Indictment/Information?
                                                                                        Yes*        ✔ No
Citation of Offense 21 U.S.C. 841(a)(1), (b)(1)(C); 856(a)(1)
                                                                               Will more than 12 days be required to present government's
18 U.S.C. 2422(a)                                                              evidence in the case-in-chief?
                                                                                       Yes*          ✔ No
e. Division in which the MAJORITY of events, acts, or omissions
   giving rise to the crime or crimes charged occurred:                        *AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
                                                                               OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✔    Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)            TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                               CHECKED.
     Eastern (Riverside and San Bernardino)         Southern (Orange)
                                                                               SUPERSEDING INDICTMENT/INFORMATION
RELATED CASE                                                                   IS THIS A NEW DEFENDANT?               Yes    ✔   No

Has an indictment or information involving this defendant and                  This is the 1st     superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                 The superseding case was previously filed on:
filed and dismissed before trial?
                                                                               10/2/19
        ✔ No          Yes
                                                                               Case Number 19-00595-CAS
        If "Yes," Case Number:
                                                                               The superseded case:
Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present                 ✔ is still pending before Judge/Magistrate Judge
case:                                                                          Honorable Christina A. Snyder
    a. arise out of the same conspiracy, common scheme,
       transaction, series of transactions or events; or                              was previously dismissed on

    b. involve one or more defendants in common, and would                     Are there 8 or more defendants in the superseding case?
       entail substantial duplication of labor in pretrial, trial or                    Yes*         ✔ No
       sentencing proceedings if heard by different judges.                    Will more than 12 days be required to present government's
                                                                               evidence in the case-in-chief?
Related case(s), if any (MUST MATCH NOTICE OF RELATED
                                                                                        Yes*         ✔ No
CASE):
                                                                               Was a Notice of Complex Case filed on the Indictment or
                                                                               Information?
                                                                                        Yes          ✔ No

                                                                               *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                               MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                               FILED IF EITHER "YES" BOX IS CHECKED.
CR-72 (03/19)                                                          CASE SUMMARY                                                       Page 1 of 2
                 Case 2:19-cr-00595-CAS UNITED STATES
                                        Document      DISTRICT
                                                 34 Filed      COURTPage 2 of 2 Page ID #:150
                                                          08/04/20
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE SUMMARY

INTERPRETER                                                                 CUSTODY STATUS
Is an interpreter required?          YES      ✔   NO                          Defendant is not in custody:
IF YES, list language and/or dialect:                                         a. Date and time of arrest on complaint:
                                                                              b. Posted bond at complaint level on:
                                                                                   in the amount of $
OTHER                                                                                                                No
                                                                              c. PSA supervision?          Yes
 ✔   Male                Female                                               d. Is on bail or release from another district:
 ✔   U.S. Citizen        Alien
Alias Name(s)                                                                 Defendant is in custody:
                                                                              a. Place of incarceration:         State       ✔   Federal
This defendant is charged in:                                                 b. Name of Institution: MDC
     ✔ All counts                                                             c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:                                                            78687-112
                                                                              d.   ✔   Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per                            9/19/19
     18 USC § 3146(a)(2) by the U.S. Attorney.                                e. On another conviction:             Yes                ✔   No
     This defendant is designated as "Special Case" per
                                                                                    IF YES :       State            Federal                Writ of Issue
     18 USC § 3166(b)(7).
                                           Yes     ✔   No                     f. Awaiting trial on other charges:        ✔   Yes           No
Is defendant a juvenile?
IF YES, should matter be sealed?           Yes         No                           IF YES :   ✔   State      Federal            AND
                                                                                   Name of Court: Superior Court of California, Los Angeles
The area(s) of substantive law that will be involved in this case
                                                                                   Date transferred to federal custody: 9/19/19
include(s):
    financial institution fraud           public corruption                   This person/proceeding is transferred from another district
                                                                              pursuant to F.R.Cr.P.         20             21             40
     government fraud                       tax offenses
     environmental issues                   mail/wire fraud
 ✔   narcotics offenses                     immigration offenses
     violent crimes/firearms                corporate fraud
✔    Other      enticement to travel to engage in prostitution




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




            Date       07/28/2020
                                                                            Signature of Assistant U.S. Attorney
                                                                            Brittney M. Harris
                                                                            Print Name
CR-72 (03/19)                                                       CASE SUMMARY                                                                Page 2 of 2
